Exhibit 10.7 FIRST AMENDMENT TO QUADRANT BUSINESS PARK STANDARD FORM MULTI-TENANT LEASE THIS FIRST AMENDMENT TO QUADRANT BUSINESS PARK STANDARD FORM MULTI-TENANT LEASE (this "Amendment") is dated for reference purposes the 27th day of June, 2006, by and between STERLING REALTY ORGANIZATION CO., a Washington corporation, successor in interest to F. H. Braillard, doing business as The Quadrant Business Park ("Landlord"), and D3 TECHNOLOGIES, INC., a California corporation ("Tenant"). RECITALS A.Landlord and Tenant entered into that certain Quadrant Business Park Standard Form Multi-Tenant Lease dated June 23, 2005 (the "Lease"), for the lease of certain premises consisting of approximately 9,230 square feet located at Building F, 8217 44th Avenue West, Suite D, Mukilteo, Washington 98275 (the "Initial Premises"). B.Landlord and Tenant desire to amend the Lease on the terms and conditions set forth in this Amendment. NOW, THEREFORE, for valuable consideration, the receipt and sufficiency cit which is hereby acknowledged, the parties agree as follows: 1.Defined Terms. Unless otherwise defined in this Amendment, capitalized terms used herein shall have the same meaning as they are given in the Lease. 2.Expansion of Premises.
